


117 HR 4797 IH: Student Loan Relief Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4797
IN THE HOUSE OF REPRESENTATIVES

July 29, 2021
Mr. Carter of Louisiana introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Education to discharge up to $50,000 of Federal student loan debt for each borrower, and for other purposes.

 
1.Short titleThis Act may be cited as the Student Loan Relief Act.   2.Loan discharge (a)In generalSubject to subsection (f), not later than the date that is 12 months after the date of enactment of this Act, the Secretary of Education shall discharge the qualified loan amount of each individual, without regard to the repayment status of the loan or whether the loan is in default. 
(b)Qualified loan amountThe qualified loan amount of an individual is an amount equal to the lesser of— (1)$50,000; and 
(2)the aggregate loan obligation on the eligible Federal loans of the taxpayer that is outstanding on the date of enactment of this Act. (c)Method of loan discharge (1)In generalTo provide the loan discharge required under subsection (a), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay the qualified loan amount for a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.); (B)to cancel the qualified loan amount for a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), or assigned, referred, or transferred to, or purchased by, the Secretary under such title IV (20 U.S.C. 1070 et seq.); and 
(C)through the institution of higher education that made the loan from its student loan fund established under part E of such title (20 U.S.C. 1087aa et seq.), to assume the obligation to repay the qualified loan amount for such loan. (2)Order of loan dischargeWith respect to an individual with at least 2 eligible Federal loans, the Secretary shall discharge the loans of the individual as follows (except as otherwise indicated by the individual): 
(A)In the case in which the individual has loans with different rates of interest, the loans should be discharged in descending order by rate of interest. (B)In the case in which the individual has loans with the same rates of interest, the loans should be discharged in descending order by amount of outstanding principal. 
(d)Exclusion from taxable incomeFor purposes of the Internal Revenue Code of 1986, in the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) of any loan if such discharge was pursuant to this Act. (e)Taxpayer information (1)In generalThe Secretary of the Treasury may, upon written request from the Secretary of Education, disclose to officers and employees of the Department of Education return information with respect to a taxpayer who has received eligible Federal loans that are outstanding on the date of enactment of this Act. Such return information shall be limited to— 
(A)taxpayer identity information with respect to such taxpayer; (B)the filing status of such taxpayer; and 
(C)the adjusted gross income of such taxpayer. (2)Restriction on use of disclosed informationReturn information disclosed under paragraph (1) may be used by officers and employees of the Department of Education only for the purposes of, and to the extent necessary in, establishing the appropriate qualified loan amount of a taxpayer. 
(f)Long-Term settle and compromise discharge authorityNot later than the date that is 24 months after the date of enactment of this Act, the Secretary of Education may use the authority under sections 432(a)(6) and 468(2) of the Higher Education Act of 1965 (20 U.S.C. 1082(a)(6); 1087hh(2)) to discharge loans under this section beyond the period described in subsection (a) for— (1)an individual who, through an appeals process established by the Secretary, successfully appeals a loan discharge determination by the Secretary under this section; 
(2)an individual who, due to special circumstances, misses a deadline established by the Secretary in the administration of loan discharges under this section; or (3)an individual (or a group of individuals) who the Secretary determines should have received a loan discharge or a discharge amount that is different from the amount of loan discharge received under this section, except that a loan discharge amount received under this subsection may not exceed the qualified loan amount determined for the individual (or the group of individuals) under subsection (b). 
(g)Credit reportingIn the case of a borrower of an eligible Federal loan that was in default prior to being discharged under this section and on which, as a result of such loan discharge, there is no outstanding balance of principal or interest, the Secretary, guaranty agency or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove the record of the default from the borrower’s credit history. (h)Members of CongressIn this section, the terms individual and taxpayer do not include a Member of Congress. 
3.Automatic administrative forbearance; halting of wage garnishmentDuring the period beginning on the date of enactment of this Act and ending on the date that is 12 months after such date of enactment, the Secretary of Education— (1)shall place each borrower of an eligible Federal loan with an outstanding balance, without any further action required by the borrower (except that the borrower may opt-out of this section), on an administrative forbearance during which periodic installments of principal need not be paid, and interest shall not accrue, on such loan; and 
(2)may not issue an order for wage garnishment or withholding under section 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) or section 3720D of title 31, United States Code, initiate proceedings to collect debt through deductions from pay under such section 488A or 3720D, or enforce or otherwise require compliance with a wage garnishment or withholding order issued under such section 488A or 3720D before the date of enactment of this Act (which shall include staying any related proceedings). 4.Staying and prohibition on commencement of actions for collectionUntil 12 months after the date of enactment of this Act, no eligible Federal loan may be referred to the Attorney General for any action seeking collection of any amount owed on that loan and any action pending as of the date of enactment of this Act shall be stayed. 
5.Ineligibility for Treasury OffsetUntil 12 months after the date of enactment of this Act, no claim pertaining to an eligible Federal loan may be certified under section 3716(c)(1) of title 31, United States Code.  